Title: From Thomas Jefferson to Edmund Bacon, 6 February 1809
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Feb. 6. 09.
                  
                  We have no mail from Milton this week, so that any letters committed to that will not come to hand until next week. I must pray you to send me a little of the wool shorn from my old breed of sheep (Merinos) about the bulk of an apple, done up flat in a letter. I believe it is the identical kind which is now selling for 1¼ D. a pound. I offer you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               